USCA4 Appeal: 22-4168      Doc: 23         Filed: 09/26/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4168


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        REGINALD LAMONT SUMMERS, II,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:21-cr-00022-WO-1)


        Submitted: September 22, 2022                               Decided: September 26, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Eugene E. Lester III, SHARPLESS MCCLEARN LESTER DUFFY, PA,
        Greensboro, North Carolina, for Appellant. Veronica Lynn Edmisten, Special Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4168      Doc: 23         Filed: 09/26/2022      Pg: 2 of 3




        PER CURIAM:

               Reginald Lamont Summers, II, pled guilty, pursuant to a written plea agreement, to

        Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), and brandishing a firearm in

        furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). * The

        district court sentenced Summers to 147 months’ imprisonment. On appeal, Summers’

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious grounds for appeal. In his pro se supplemental brief, Summers

        argues that his § 924(c) conviction is infirm in light of United States v. Taylor, 142 S. Ct.

        2015, 2025-26 (2022) (holding that attempted Hobbs Act robbery does not categorically

        qualify as a crime of violence under § 924(c)). The Government moves to dismiss the

        appeal as barred by the appellate waiver included in Summers’ plea agreement; Summers

        opposes the motion. We dismiss in part and affirm in part.

               First, we conclude that Summers knowingly and voluntarily waived his right to

        appeal and that the issue Summers seeks to raise on appeal falls squarely within the scope

        of his waiver of appellate rights. Second, in accordance with Anders, we have reviewed

        the record in its entirety, and we have found no meritorious issues for appeal outside the

        scope of the waiver. Accordingly, we grant, in part, the Government’s motion to dismiss

        and dismiss the appeal as to all issues within the waiver’s scope. We affirm the remainder

        of the judgment.



               *
                The predicate offenses underlying Summers’ § 924(c) conviction were Hobbs Act
        robbery and carjacking.

                                                     2
USCA4 Appeal: 22-4168      Doc: 23         Filed: 09/26/2022      Pg: 3 of 3




               This court requires that counsel inform Summers, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Summers requests that a

        petition be filed, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Summers. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                               DISMISSED IN PART,
                                                                                AFFIRMED IN PART




                                                     3